Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1, 7 and 15 to recite new limitations, “a number of first transistors in the pixel structure is two, the two first transistors are connected in series, and every two adjacent transistors, of the two first transistors, and the second transistor, are connected by a source and a drain respectively; and … wherein the liquid crystal capacitor refers to a capacitor formed between the pixel electrode on the array substrate and a common electrode on a color filter substrate, and the storage capacitor refers to a capacitor formed between the pixel electrode on the array substrate and a gate line”. Examiner conducted search to find these limitations but could only find prior arts that would teach only the portion of these new limitations and previously existing limitations. Followings are the most relevant prior arts.
Tsuge (PGPUB 2014/0146027 A1) – Tsuge teaches a display device with pixel structure as shown in Fig. 13. Tsuge  teaches two sub-pixels 12LA and 12LB connected to single gate line via transistor 20L. Examiner interprets 20L as equivalent transistor to the first transistor in Applicant’s claimed invention. However, Tsuge fails to teach the first transistor 20L being two transistors in series.
Kawahata et al (USPAT 6,011,530) – Kawahata teaches a liquid crystal pixel structure with the switching devices TG that can be interpreted as Applicant’s first transistors and TCA and TCB that can be interpreted as the second transistors. However, Kawahata does not specifically teach the storage capacitor and lacks the teaching on how the storage capacitor may be disposed given current structure in Fig. 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691